-Appeal by employer and its insurance carrier from a decision and award of the Workmen’s Compensation Board which modified a referee’s decision by discharging the Special Disability Fund from liability and holding that claimant’s disability arose from an occupational disease within the meaning of paragraph 29 of subdivision 2 of section 3 of the Workmen’s Compensation Law. Claimant had been employed by this employer for seven years in handling fluorescent tubes containing beryllium. The work exposed claimant to beryllium dust and she became permanently totally disabled due to pulmonary beryllium granulomatosis. Appellants claim that claimant’s disability arose from a dust disease within the meaning of paragraph 28 of subdivision 2 of section 3 of the Workmen’s Compensation Law, and that appellants are entitled to reimbursement for payments made by them in excess of 260 weeks under paragraph (ce) of subdivision 8 of section 15 of the Workmen’s Compensation Law. In our view all of the evidence in the record sustains appellants’ contention, and there is no evidence to the contrary. Decision and award modified on the law, by reversing so much thereof as discharges the Special Disability Fund from liability, with one bill of costs to appellants against the Special Disability Fund, to be divided equally between them, and the matter remitted to the Workmen’s Compensation Board. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffernan, J., taking no part.